Exhibit 10.3 EXECUTIVE EMPLOYMENT AGREEMENT THIS EXECUTIVE EMPLOYMENT AGREEMENT (this " Agreement") is entered into this 10 day of April 2004 and is by and between Steven L. Sunyich (“Executive”) and Ideal Financial Solutions, Inc., a Nevada corporation (“Employer”).Executive and Employer are collectively referred to herein sometimes as the “Parties.” R E C I T A L S: WHEREAS, Employer’s board of directors (the “Board”) desires to employ Executive in an executive capacity and the Executive desires to be employed in such capacity. NOW THEREFORE, in consideration of the mutual covenants and conditions hereinafter set forth and other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the Parties agree as follows: ARTICLE I Term 1.1Employment.Employer employs Executive and Executive accepts employment under the terms and conditions of this Agreement. Executive shall provide the services required hereunder at Employer’s corporate office. 1.2Term.The term of this Agreement is perpetual and Employee may be terminated only as provided for herein. ARTICLE II Compensation 2.1Compensation.For all services rendered by Executive, Employer shall pay Executive the salary of $150,000 per year, commencing on April 1, 2009.If Employer is unable to pay the full amount of compensation hereunder, it shall accrue the same and pay it to Employee when it is fiscally able to pay the same. Employer shall deduct federal, state withholding taxes and all other applicable and required taxes. The Parties agree that Executive’s compensation will not exceed $120,000 per annum until Employer achieves profitability for one month or is otherwise sufficiently capitalized so that it is fiscally able to pay such salary.To compensate for Employer’s financial inability to pay Executive’s full salary at the time this Agreement is executed, Executive will receive an option to purchase 15,000 shares of Employer’s common stock for each two-week pay period of reduced salary (the “Interim Option Plan”). Once profitability for one month or capitalization is achieved Executive’s will begin to receive his agreed upon salary.The Interim Option Plan will terminate once Executive begins to receive his full salary hereunder. 1 Employer Employee A.Salary Adjustment. Employer and Executive agree to review Employee’s salary bi-annually to determine whether an adjustment should be made or not; and agree to review the same bi-annually. 2.2Automobile Allowance.Executive shall be entitled to a net (after tax) automobile allowance of $400 per month, commencing when the Board determines that Employer is financially able to pay such allowance. Unpaid car allowance shall not accrue. Employer shall also pay Executive’s cell phone, automobile insurance and reasonable maintenance, also commencing when the Board determines that Employer is financially able to pay such allowances. 2.3Bonus Pools. Executive will be entitled to participate in any and all executive bonus pools (whether comprised of cash, stock or cash and stock) that Employer offers to its executives. 2.4Executive Benefits. In addition to the foregoing, Executive shall be entitled to the following benefits: A. Expenses.Executive may incur reasonable expenses for promoting Employer's business, including expenses for entertainment, travel and similar items.Employer will reimburse Executive for all such reasonable expenses upon Executive's presentation of an itemized account of such expenditures. B. Vacations.Executive shall be entitled each year to fifteen (15) days per year plus all holidays recognized by Employer. C.Health and Life Insurance.
